COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ANTONIO BARBA DUENAS,                         §               No. 08-18-00022-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                41st District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                           State.               §               (TC# 20100D02223)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 11, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Leonard Morales, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 11, 2018.


              IT IS SO ORDERED this 12th day of September., 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.